United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grand Rapids, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1927
Issued: May 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 23, 2011 appellant timely appealed an April 15, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) concerning an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly found an overpayment of compensation in
the amount of $12,707.67 for the period April 12, 2004 through April 11, 2009 because appellant
received compensation based on an incorrect pay rate; (2) whether OWCP properly denied
waiver of recovery of the overpayment; and (3) whether OWCP properly required repayment at
the rate of $300.00 per compensation period.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 8, 2000 appellant, then a 34-year-old rural carrier associate driver, injured her
back, head, hip, neck and left arm when her postal vehicle slid on ice and hit a tree. OWCP
accepted the claim for dislocation of cervical and thoracic vertebra, herniated discs at C4-5 and
C5-6, cervicalgia and cervical radiculopathy. Appellant stopped work following the injury,
returned to limited duty on April 29, 2000 and worked intermittently thereafter. OWCP accepted
her recurrence of disability claims beginning April 12, 2004. Appellant did not return to work.
OWCP determined that an incorrect pay rate for compensation was used from April 12,
2004 to April 11, 2009, paid appellant compensation based on a weekly pay rate of $266.12.
The record reveals that appellant’s date-of-injury pay rate was $178.95. Computer print-outs and
an overpayment worksheet show that she received $67,294.24 in compensation for the period
April 12, 2004 through April 11, 2009, when she should have received $54,586.57, yielding a
$12,707.67 overpayment in compensation. On April 21, 2009 OWCP issued a preliminary
determination that appellant had received an overpayment of compensation in the amount of
$12,707.67 for the period April 12, 2004 through April 11, 2009, because she was paid at an
incorrect pay rate. It found her without fault and explained that, as she had never returned to full
duty, she should have been paid using the date-of-injury pay rate of $178.95.
Appellant was given 30 days to respond and was provided an overpayment action request
form and an overpayment questionnaire. On April 27, 2007 appellant’s counsel requested a
prerecoupment hearing before an OWCP hearing representative, stating that she disagreed that
the overpayment occurred and requested waiver.
At the hearing, held on August 13, 2009, appellant’s representative argued that appellant
was entitled to the recurrent pay rate because she was a regular employee. Appellant testified
that she was a full-time rural carrier substitute as she was guaranteed work for one day per week
and filled in for regular carries when coverage was needed. She stated that she returned back to
work following her injuries in 2000 and stopped work in 2004. The hearing representative
advised appellant to provide an overpayment financial questionnaire. Appellant submitted a
completed overpayment form. On the form she noted zero dollars of monthly income, that she
supported her husband and provided monthly expenses and assets. Monthly, payments included
$821.88 for rent; $450.00 for food; $150.00 for clothing; $250.00 for miscellaneous expenses;
$475.00 for utilities, $821.88 to Fifth Third Bank,2 $148.00 to VA FCU,3 $19.00 to Chase Bank,4
$782.00 to GMAC,5 $175.00 to Independent Bank,6 $37.51 to Sams Club,7 $321.00 to Capital

2

The amount owed is $111,897.00.

3

The amount owed is $6,060.00.

4

Appellant reported the balance due as $658.00.

5

The outstanding balance on the debt was listed as $38,202.00.

6

The balance due is $6,917.00.

7

The balance due is $288.00.

2

One,8 $20.00 to First Premier,9 $200.00 to Zane Mead,10 $150.00 to Dr. Dan Gole11 and $35.00
to Sam Good.12 Appellant also noted owing $58.02 to Thoracic Cardiovascular, $371.26 to
Cleveland Clinic, $643.83 to Ingham Regional Medical Center, $225.00 to Hayes Green Beach
Hospital, $150.00 to Pennock Hospital and $200.00 to Rolle Chiropractor. Assets include
$116.32 in a checking account, $117.02 in a savings account $9,500.00 in her husband’s stocks
and bonds, and approximately $15,000.00 in personal property and other funds, resulting in a
total of $24,733.32.
By decision dated December 28, 2009, an OWCP hearing representative found that an
overpayment of compensation in the amount of $12,707.67 had been created because appellant
was paid at an incorrect pay rate for the period April 12, 2004 through April 11, 2009. The
hearing representative found that she was not entitled to wavier of the overpayment as she failed
to submit any financial information and evidence of financial hardship. The hearing
representative determined that $300.00 would be deducted from appellant’s continuing
compensation each payment period to repay the overpayment.
On February 10, 2011 the Board issued an order remanding the case to OWCP.13 The
Board found the December 28, 2009 hearing representative’s decision failed to provide clear
reasoning as to how the overpayment was calculated.
On April 15, 2011 an OWCP hearing representative found that an overpayment of
compensation in the amount of $12,707.67 had been created because appellant had been paid at
an incorrect pay rate for the period April 12, 2004 through April 11, 2009. She noted that
appellant worked 15 hours per week in the year prior to her injury with a date-of-injury pay-rate
of $11.93 per hour or $178.95 per week. The hearing representative noted that appellant
returned to modified work on August 12, 2000 and sustained a recurrence of disability on
April 12, 2004. She found that appellant was not entitled to a recurrent pay rate of $266.12 as
she did not return to regular duty following her injury. The hearing representative found that
appellant received an overpayment in the amount of $12,707.67 for the period April 12, 2004 to
April 11, 2009. She found that appellant was not entitled to wavier of recovery of the
overpayment as she failed to submit information regarding her household income on the
overpayment questionnaire or evidence of financial hardship. The hearing representative
determined that $300.00 would be deducted from appellant’s continuing compensation each
payment period to repay the overpayment.

8

The balance due is $381.00.

9

The outstanding balance is $581.00.

10

The balance listed is $6,468.00.

11

Appellant noted that she owed about $6,000.00 to the physician.

12

The balance is $1,378.00.

13

Docket No. 10-719 (issued February 10, 2011).

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA14 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.15 When an overpayment has been made to an individual because of an
error of fact or law, adjustment shall be made under regulations prescribed by the Secretary of
Labor by decreasing later payments to which the individual is entitled.16 FECA provides that,
monthly pay means the monthly pay at the time of injury or the time disability begins or the time
compensable disability recurs, if the recurrence begins more than six months after the injured
employee resumes regular full-time employment, whichever is greater.17
The Board has defined regular employment as established and not fictitious, odd-lot or
sheltered and that the duties of regular employment are covered by a specific job classification
that would have been performed by another employee if appellant did not perform them.18
ANALYSIS -- ISSUE 1
Following her January 2000 employment injury when she stopped work, appellant
returned to light-duty work on April 29, 2000, worked intermittently, stopped work on April 12,
2004 and claimed total disability beginning that day.
The Board finds that it is apparent that appellant did not return to regular employment.
By her own testimony, appellant related having intermittent periods of disability following her
return to work in April 2000 and work stoppage on April 12, 2004 due to total disability. The
test is not whether the tasks that she performed during her modified duty would have been done
by someone else, but instead whether she occupied a regular position that would have been
performed by another employee. The record supports that appellant did not perform all the
duties of the position of rural letter carrier or any other regular classified position at any time
after her return to work following the January 8, 2000 employment injury. She did not resume
regular employment within the meaning of section 8101(4) of FECA and, as such, the correct
pay rate for compensation purposes should have been $178.85, the weekly pay rate in effect on
the date of injury. Appellant was thus not entitled to the recurrent weekly pay rate of $266.12 on
which her compensation was based for the period April 12, 2004 through April 11, 2009.19

14

5 U.S.C. §§ 8101-8193.

15

Id. at § 8102(a). See D.C., Docket No. 09-1460 (issued April 19, 2010); George A. Rodriguez, 57 ECAB
224 (2005).
16

Id. at 8129(a). See also D.C., id.; Ricky Greenwood, 57 ECAB 462 (2006); Terry A. Keister, 56 ECAB
559 (2005).
17

Id. at § 8101(4); see Janet A. Condon, 55 ECAB 591 (2004).

18

Jeffrey T. Hunter, 52 ECAB 503 (2001).

19

Janet A. Condon, supra note 17.

4

The record supports that appellant’s monetary compensation for the period April 12,
2004 through April 11, 2009 was based on a recurrent pay rate of $266.12 per week, when she
should have received compensation based on the date-of-injury pay rate of $178.95. Computer
print-outs and an overpayment worksheet show that she received compensation of $67,294.24 for
this period, when she should have received compensation of $54,586.57. The Board will affirm
the fact of overpayment in the amount of $12,707.67.
LEGAL PRECEDENT -- ISSUE 2
According to section 10.436,20 recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current, ordinary and necessary
living expenses and also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.21 For waiver under
this standard, an appellant must meet the two-pronged test and show that she needs substantially
all of her current income to meet current ordinary and necessary living expenses,22 and that her
assets do not exceed the resource base.23
The burden is on the claimant to show that the expenses are reasonable and needed for a
legitimate purpose.24 OWCP’s regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of FECA or be against equity and good conscience....
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver and no further request for waiver shall be
considered until the requested information is furnished.”25

20

20 C.F.R. § 10.436.

21

OWCP procedures provide that assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent, plus $960.00 for each additional dependent. Federal
(FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
22

An individual is deemed to need substantially all of his or her income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Desiderio Martinez, 55
ECAB 245, 250 (2004).
23

See supra note 21. W.F., 57 ECAB 705, 708 (2006).

24

Id.

25

20 C.F.R. § 10.438. See Madelyn Y. Grant, 57 ECAB 533 (2006).

5

ANALYSIS -- ISSUE 2
The Board notes that appellant failed to provide any information regarding her income on
the overpayment questionnaire she completed, even though she was in receipt of workers’
compensation benefits. In addition, appellant failed to provide any financial information for
OWCP to determine whether waiver of the overpayment was appropriate. An OWCP hearing
representative informed her at the hearing that she should submit a completed overpayment
questionnaire form with supporting documentation. While appellant submitted an overpayment
questionnaire and provided certain information on assets and expenses, she failed to provide any
supporting documentation for the claimed expenses. The burden is on the claimant to show that
waiver would defeat the purpose of FECA. Appellant did not allege and the evidence does not
demonstrate that she relinquished a valuable right or changed her position for the worse due to
the payment of the erroneous amount of compensation. Because she has not shown that,
recovery would defeat the purpose of FECA or would be against equity and good conscience, the
Board finds that OWCP properly denied waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
OWCP’s implementing regulations provide that, if an overpayment of compensation has
been made to an individual entitled to further payments and no refund is made, it shall decrease
later payments of compensation, taking into account the probable extent of future payments, the
rate of compensation, the financial circumstances of the individual and any other relevant
factors, so as to minimize any hardship.26
ANALYSIS -- ISSUE 3
Appellant did not provide any information regarding her household’s monthly income on
the overpayment questionnaire she submitted or provide sufficient supporting evidence regarding
current financial circumstances. It is her responsibility to provide information about income,
expenses and assets.27 An Office hearing representative set the recovery of the overpayment at
$300.00 from continuing compensation payments. Based on the evidence, the hearing
representative did take relevant evidence into account so as to minimize hardship in recovering
the overpayment. OWCP therefore did not abuse its discretion in finding that appellant should
repay her overpayment at the rate of $300.00 per compensation period.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
in compensation in the amount of $12,707.67, that OWCP properly denied waiver of recovery of
the overpayment and required recovery of the overpayment by deducting $300.00 every 28 days
from her continuing compensation payments.

26

Id. at § 10.441(a); see Steven R. Cofrancesco, 57 ECAB 662 (2006).

27

Id. at § 10.438.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 15, 2011 is affirmed.
Issued: May 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

